EXHIBIT 10.2  
 
 
 
USA Truck, Inc.  ¨  2014 Incentive Plan
 

 

 



2014 Management Bonus Plan – Chief Executive Officer


PURPOSE
On February 25, 2014, the Executive Compensation Committee (the “Committee”) of
the Board of Directors of USA Truck, Inc. (the “Company”) approved the USA
Truck, Inc. Management Bonus Plan (the “Plan”).  Separate goals were established
for the Company’s Chief Executive Officer (the “CEO”).


PLAN PROVISIONS
The CEO will be paid a cash percentage and an equity percentage of December 31,
2014 base salary corresponding with the achievement of certain levels of
consolidated 2014 pretax income (“PTI”).


A.  
CASH BONUS.  Each applicable level of consolidated 2014 PTI corresponds to a
percentage bonus opportunity for the CEO that is multiplied by the CEO’s base
salary to determine the CEO’s cash bonus.  Pursuant to the Plan, the CEO may
receive between 25% and 125% of base salary in cash (with a targeted payout of
75%) depending on the applicable level of consolidated 2014 PTI achieved
(inclusive of bonus expense).  In order for the cash bonus to be paid, the
Company must achieve a minimum PTI as established by the Committee, based on the
audited consolidated results of operations of the Company for the year ending
December 31, 2014.  To the extent PTI exceeds the minimum target, the percentage
of cash bonus to be paid will increase up to the maximum percentage when PTI
equals or exceeds the maximum target.



B.  
EQUITY BONUS.  Equity awards, if any, will consist of restricted stock
(“RSAs”).  Each applicable level of consolidated 2014 PTI corresponds to a
percentage bonus opportunity for the Participant.  The CEO’s base salary is
multiplied by the percentage and the resulting amount is divided by the closing
price of the Company’s common stock on the day following the release of its 2014
earnings, or any other date as determined by the Committee, to determine the
number of shares to be awarded.  Pursuant to the Plan, the CEO may receive
between 10% and 30% of his base salary in equity (with a targeted payout of 20%)
depending on the applicable level of consolidated 2014 PTI achieved (inclusive
of cash bonus expense).  In order for the equity bonus to be issued, the Company
must achieve a minimum PTI as established by the Committee, based on the audited
consolidated results of operations of the Company for the year ending December
31, 2014.  To the extent PTI exceeds the minimum target, the percentage of
equity bonus to be issued will increase up to the maximum percentage when PTI
equals or exceeds the maximum target.



 
 

--------------------------------------------------------------------------------

 
RSAs issued in connection with the equity bonus will vest over a four-year
period at 25% per year on the anniversary of the grant date and 25% on each
succeeding anniversary date, conditioned on continued employment and certain
other forfeiture provisions, and will be issued from the Company’s 2014 Equity
Incentive Plan (if approved by shareholders at the 2014 annual meeting).


Instead of RSAs, the Committee may, at its discretion, choose to award the
shares in the form of nonqualified stock options (“NQOs”), the number of which
would be determined based upon the Black-Scholes-Merton cost model and the
exercise price of which would be the closing price of the Company’s common stock
on the day following the release of its 2014 earnings, or any other date as
determined by the Committee.  NQOs will vest over a four-year period at 25% per
year on the anniversary of the grant date and 25% on each succeeding anniversary
date, conditioned on continued employment and certain other forfeiture
provisions, and will be issued from the Company’s 2014 Equity Incentive Plan.


SUBJECT TO CHANGE
The Plan is subject to revision at any time at the discretion of the Committee
of the Board of Directors of the Company.


ADMINISTRATION
The Plan shall be administered by the Committee of the Company, or its designee,
who shall have full and complete authority and discretion to determine
eligibility and qualifications of employees to participate in the Plan; to
determine the incentive percentage and incentive amount each participant is
eligible to receive under the Plan; to interpret and administer the Plan and/or
any agreement entered into under the Plan; to establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; to delegate duties and responsibilities under the
Plan to the Company’s officers and / or employees as deemed necessary; and, to
make any other determination and take any other action the Committee, or its
designee, deems necessary or desirable for the administration, interpretation
and management of the Plan.  Decisions of the Committee relating to the
administration, interpretation, management and / or revision of the Plan shall
be final, conclusive and binding on all persons, including the Company and its
employees.

 
NO CONTRACT OF EMPLOYMENT
 
The Plan is an incentive plan only; no employee shall be entitled to participate
in any Plan unless he or she meets all of the qualifications, terms and
conditions stated herein.  The Plan does not constitute a contract, expressed or
implied, and does not guarantee an employee’s employment or continued
employment, with the Company for any specified duration.  The Company is an “at
will” employer and, therefore, either the employee or the Company may terminate
the employment relationship at any time, at will, for any reason, with or
without cause, and without prior notice.